Citation Nr: 0114335	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there was continuous cohabitation between the veteran 
and the appellant from the date of their marriage to the date 
of the veteran's death for recognition of the appellant as 
the surviving spouse of the veteran for Department of 
Veterans Affairs (VA) benefit purposes.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim of entitlement to recognition as the 
veteran's surviving spouse.

In January 2001, the appellant submitted a written statement 
to the Board in support of her claim.  VA regulations provide 
that any "pertinent" evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(2000).  After reviewing this evidence, the Board finds that 
the additional submission is not pertinent.  The 
correspondence merely reiterates contentions previously made 
by the appellant, and requests a favorable outcome of the 
issue on appeal.  The desire of the claimant for a favorable 
determination is manifest in her previous submissions, and 
she makes no pertinent evidentiary assertions.  Consequently, 
the Board finds that it is not necessary to refer this 
evidence to the RO for review before rendering a decision.  
38 C.F.R. § 20.1304(c) (2000).


FINDING OF FACT

The clear weight of the evidence does not support the 
conclusion that the appellant continuously cohabited with the 
veteran from the date of their marriage to the date of his 
death, or that the separation was due to the veteran's fault 
without the fault of the appellant.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for VA benefit purposes.  38 U.S.C.A. § 
101(3), 103, 5107, 7104(c) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1(j), 3.52, 3.53 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An October 1951 Marriage Contract indicates that the veteran 
and the appellant were married in Manila, the Republic of the 
Philippines.  According to birth certificates, the appellant 
gave birth to the veteran's first daughter, V.B., in November 
1954, and to his second daughter, A.B., in December 1957.

The record reflects that the veteran subsequently married 
F.A. in Prince George's County, Maryland, and that the couple 
was divorced in 1969.

A June 1970 Certificate of Marriage notes that the veteran 
and V.M. were married in Washington, D.C.  A Certificate of 
Live Birth indicates that V.M. gave birth to E.B., the 
veteran's daughter, in August 1978.

A death certificate discloses that the veteran died at age 71 
in September 1995.  The record indicates that the veteran 
resided with his wife, V.M., in Rockville, Maryland at the 
time of his death.

The appellant applied for VA death benefits as the veteran's 
surviving spouse in February 1996.  She reported that she had 
not lived continuously with the veteran from the date of 
their marriage to the date of his death, and acknowledged 
that he twice remarried.

In a February 1997 affidavit, the appellant noted that she 
did not communicate with the veteran or receive financial 
support from him since April 1965.

A February 1997 affidavit from R.R. notes that he had 
personal knowledge of the October 1951 marriage between the 
veteran and the appellant.

In September 1999 correspondence, the appellant explained 
that she and the veteran lived together continuously from the 
time of their marriage in October 1951 until he retired in 
the United States following his discharge from service in 
1965.  The appellant explained that she gave birth to another 
man's child during her separation from the veteran, but 
indicated that she "never lived with another man."  She 
related that the veteran sent her $45.00 per month until 
April 1965.  The appellant submitted various documents in 
support of her claim, including a copy of a December 1965 
letter from the veteran, and an August 1999 affidavit from 
F.C.

In December 1965 correspondence, the veteran apologized to 
the appellant for not responding to her letters.  He 
acknowledged that he was "neglecting" his family, and noted 
that his "only hope" was that "someday we will be together 
again."  While the veteran reported that he was in 
"trouble," he did not discuss the details.  He requested 
that the appellant write him monthly in Tagalog, and asked 
her to take care of her health.

In an August 1999 affidavit, F.C. reported that she had 
personal knowledge of the October 1951 marriage between the 
veteran and the appellant.  She explained that the couple had 
two daughters, and indicated that the appellant received 
$45.00 per month from the veteran when he was stationed in 
the United States.

During a deposition performed in conjunction with an April 
2000 field examination, the appellant testified that she and 
the veteran were married in Manila in October 1951, and lived 
together continuously until he was stationed at a naval base 
in the United States in February 1957.  Transcript (T.) at 1-
2.  She explained that she and their two children remained in 
the Philippines, and the veteran provided $45.00 a month to 
support the family.  T. at 2.  The appellant reported that 
she started a relationship with the veteran's younger brother 
in January 1965, and gave birth to his son in March 1966.  T. 
at 2.  She explained that the veteran stopped providing 
financial support when he learned of this relationship in 
April 1965.  T. at 2.  She stated that she asked the veteran 
for forgiveness, but was told that he "already committed 
himself to another woman."  T. at 2.  The appellant noted 
that she and the veteran were never legally separated or 
divorced.  T. at 2.

In support of her claim, the appellant submitted a letter 
from the veteran dated in March 1965.  Therein, the veteran 
explained that he was looking forward to returning home to 
his family following his separation from service later that 
month.

According to the April 2000 field examination report, 
interviews with three neighbors corroborated the appellant's 
testimony.  All of the interviewees knew the appellant as the 
veteran's widow, and understood that she had a child with 
another man.  The veteran's cousin, F.C., similarly explained 
that she knew the appellant as the veteran's widow, and that 
the couple had two children.  In an interview later that day, 
the veteran's second cousin, A.R., confirmed that the veteran 
left the appellant for work in the United States in 1957.

Based on this evidence, a May 2000 administrative decision 
found that the appellant was not entitled to recognition as 
the surviving spouse of the veteran for VA benefit purposes.  
The appellant filed a notice of disagreement (NOD) with this 
decision the following month, and submitted a substantive 
appeal (VA Form 9) in September 2000, perfecting her appeal.  
In support of her claim, the appellant attached a statement 
from her daughter, V.B.

In the June 2000 statement, V.B. explained that the 
relationship between her mother and uncle was "just an 
accident."  She suggested that her father did not return to 
the Philippines following his separation from service because 
he needed to support his children in the United States.

In February 2001, the RO continued the denial of entitlement 
to recognition of the appellant as the surviving spouse of 
the veteran for VA benefit purposes.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

In this case, the issue of whether this claim was "well 
grounded" is not pertinent.  As this decision addresses 
primarily the dispute as to the law and its meaning, the 
Board finds that the appellant has not been prejudiced by the 
disposition of this appeal without further development or in 
light of the legislative change.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board finds that the VA has 
notified the appellant of any information and evidence needed 
to substantiate and complete the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Further, the Board specifically finds 
that the VA has exceeded the standards of the VCAA by 
providing the appellant extensive development in his case, 
including, but not limited to, a field review.  Accordingly, 
the Board will proceed with the adjudication of the 
appellant's case.

As in any case, the threshold question that must be resolved 
with regard to a claim of entitlement to VA benefits is 
whether the appellant has established basic eligibility.  In 
this regard, it is initially noted that one claiming 
entitlement as the spouse of a veteran has the burden to come 
forward with preponderating evidence of a valid marriage 
under the laws of the appropriate jurisdiction.  Dedicatoria 
v. Brown, 8 Vet. App. 441, 443 (1995) (citing Brillo v. 
Brown, 7 Vet. App. 102, 105 (1994); Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991)).  A claimed surviving spouse who 
fails to submit appropriate evidence never attains the status 
of claimant and if the appropriate evidence is not submitted, 
the claim fails due to the absence of legal merit or lack of 
entitlement under the law and, therefore, must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); Sandoval v. Brown, 
7 Vet. App. 7 (1994).

In D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled previous decisions of the Court 
that found that a claimant must first prove veteran status by 
a preponderance of the evidence prior to securing review of 
his claim to reopen a previously denied claim under 38 
U.S.C.A. § 5108.  The Board notes that D'Amico addressed 
specifically only whether the Court had properly created a 
threshold test of veteran's status, and imposed a specific 
evidentiary standard to establish veteran status, in the 
context of a claim to reopen under 38 U.S.C.A. § 5108.  The 
reasoning of the Federal Circuit, however, would appear to 
indicate the parallel evidentiary standard imposed by the 
Court for a party claiming to be the spouse of a veteran to 
come forward with preponderating evidence to establish a 
valid marriage under the laws of the appropriate jurisdiction 
is now suspect.  As the Board interprets D'Amico, it now 
appears that the burden on a party attempting to establish 
her status as the spouse of the veteran should be the 
reasonable doubt standard (the approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter) generally 
applicable to claims for benefits.  38 U.S.C.A. § 5107(b) 
(West 1991).  Accordingly, the Board will rule in the 
alternative on both evidentiary standards under the authority 
of Holbrook v. Brown, 8 Vet. App. 91 (1995). 

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Except as provided in Section 3.52, "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of Section 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and: (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in Sec. 3.55, has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

As noted above, the record shows that the veteran and 
appellant entered into a ceremonious marriage in October 
1951, as required by 38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).  However, the credible and persuasive evidence of 
record does not show that the appellant lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, or that their separation was due solely 
to the misconduct of, or procured by, the veteran.  38 C.F.R. 
§ 3.53.  To the contrary, the record shows that the veteran 
and the appellant were married in October 1951 in the 
Philippines, and that the veteran was transferred to the 
United States for employment purposes in February 1957, while 
the appellant and her two daughters stayed in the 
Philippines.  The record reveals that the appellant and 
veteran did not live together in either the Philippines or 
the United States after they separated in February 1957.  The 
veteran discontinued contact with the appellant when he 
learned of her extramarital affair with his younger brother 
in 1965.

While the veteran suggested that he was "neglecting" his 
family in December 1965 correspondence, and apologized for 
not responding to the appellant's letters, he did not accept 
responsibility as to the origin of the acrimonious 
separation.  However, even assuming arguendo that he accepted 
some degree of responsibility, the record certainly does not 
show that the separation was due solely to the misconduct of 
the veteran.

The credible and persuasive evidence shows that the appellant 
and veteran's separation was due to the misconduct of the 
appellant, not the veteran.  38 C.F.R. § 3.53.  The couple 
separated because of the appellant's extramarital affair with 
the veteran's younger brother.  In March 1965 correspondence, 
the veteran noted that he was looking forward to returning 
home to his family following his discharge from service later 
that month.  However, as the appellant explained during her 
April 2000 deposition, the veteran severed his relationship 
with her when he learned of her extramarital affair with his 
younger brother in April 1965.  The appellant subsequently 
asked the veteran to forgive her, but he explained that he 
"already committed himself to another woman."

The appellant and veteran's separation was not a temporary 
separation which ordinarily occur in relations.  38 C.F.R. § 
3.53(a).  The record shows that the couple separated in 
February 1957, and remained separated until the date of the 
veteran's death.

The Board acknowledges that VA regulations provide that if 
the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 
3.53(b).  While the appellant and veteran's separation was 
initially by mutual consent, with the parties living apart 
while the veteran served on active duty in the United States, 
the separation became final when the veteran learned of the 
appellant's extramarital relations with his younger brother 
in April 1965.  The record does not establish that the 
parties lived apart since that time for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran.

In view of the foregoing, the Board concludes that the 
appellant has failed to submit evidence demonstrating that 
she and the veteran continuously cohabitated from the date of 
marriage to the date of the veteran's death, or that their 
separation was due solely to the misconduct of, or procured 
by, the veteran without the fault of the appellant.  38 
C.F.R. § 3.53.  Indeed, the Board concludes that the clear 
weight of the evidence is against the appellant's claim for 
entitlement to VA recognition as the surviving spouse of the 
veteran.  Thus, whether a preponderance of the evidence or a 
reasonable doubt evidence standard is applied, the outcome 
would be the same.  Therefore, the claim is denied due to the 
lack of entitlement under VA law.  38 U.S.C.A. §§ 101(3), 
5107, 7104(c); Aguilar, 2 Vet. App. 21; 38 C.F.R. §§ 3.50.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

